Title: From George Washington to Major General Benjamin Lincoln, 8 April 1777
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Head Quarters. Morris Town 8th April 1777

Inclosed you have Copy of a Letter which I have this Moment received from Mr Boudinot. You will please to send a Copy of it to General Putnam ⅌ Express.

Genl Green suspects that the Woman mentioned in the inclosed Letter is the same that applied to you for a pass to come up to Basken Ridge to look for her Son. You will therefore keep a strict watch for her, or upon any other Woman that applies for a pass to go thro’ your Guards. As I can give you no particular directions in this Matter, you must be guided by the Letter and the above hint, to make the necessary Discovery. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. It would be well to examine all Women applying to go in or out just at this time.

